DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Closest Prior Art
Ukil (US 20130221977) discloses a line-mounted device for an electric power delivery system, configured to determine a direction to a fault (a fault direction parameter indicator device for indicating a fault direction parameter of a fault on an AC transmission line of a power distribution system [0013]), sensor circuitry in electrical communication with the secondary leads (a measurement unit including a current sensor for measuring an AC current at the measurement location of the transmission line [0013]), record zero-crossings of a voltage signal (periodically re-occurring feature is selected from the group consisting of a zero-crossing, a maximum, a minimum, and a highest gradient of the current data [0032]), comparing a current magnitude of the secondary current signal against a predetermined fault current threshold (the magnitude of the fundamental component of the input signal (current) is compared to a current threshold [0111]), the controller in communication with the sensor circuitry, comprising: a processor; a non-transitory computer-readable storage in communication with the processor, comprising instructions that when operated cause the processor to (The operative features of various components … such components contain the necessary processing circuitry to perform the operative functions. For example, the components can include a processor configured to execute a computer program tangibly recorded on a non-transitory computer-readable recording medium (e.g., a non-volatile memory), to carry out the operative functions [0040]), calculating a DC component of the sampled current secondary signal, and removing the DC component from the sampled current secondary signal (the decision logic section calculates the average DC current during one period… by summing the sampled current values during this period and dividing the sum by the number of sampled currents. Then, the average DC current is subtracted from each of the current values [0072]).
	Kim (US 20120086459) discloses calculating a load direction using the zero crossings of the voltage signal (…the calculation of source inductance and fault distance is accomplished by using the voltage and current signals measured [0037]).
Gluszek (US 6040689) discloses a current transformer (In the present invention, a current transformer producing a secondary current is disposed in communication with a conductor having a primary current desired to be sensed [Abstract]).
Kinney (US 5311392) discloses calculating a frequency of a current signal on the electric power delivery system (…the controller 250 calculates the power flowing through the lines and the frequency of the power signal [ Detailed Description:5]).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 16-20 are allowable if rewritten or amended to overcome the Double Patenting rejection, set forth in this Office action.
In regards to Claims 1 and 16, are allowable because the closest prior art, Ukil, Kim, Gluszek, and Kinney, either singularly or in combination, fail to anticipate or render obvious the indication to a direction of a fault under conditions of a saturated current transformer, calculating a load direction using the zero crossings of the secondary current signal, calculating a direction to the fault in relation to the load direction, and indicating the direction to the fault.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No. 11162994. Although the claims at issue are not identical, they are not patentably distinct from each other because they possess substantially similar subject matter.
Instant Application #16376635
U.S. Patent 11162994 
A line-mounted device for an electric power delivery system, configured to determine a direction to a fault under conditions of a saturated current transformer (CT), 

comprising: a current transformer in electrical communication with a conductor of the electric power delivery system, 



comprising a core and a
winding including secondary leads;

sensor circuitry in electrical communication with the secondary leads, 


configured to: calculate a frequency of a current signal on the electric power delivery system using zero-crossings a secondary current signal from the secondary leads;

record zero-crossings of a voltage signal; 

compare a current magnitude of the secondary current signal against a predetermined fault current threshold;




when the current magnitude exceeds the predetermined fault current threshold,


signal a controller of a fault condition; 

the controller in communication with the sensor circuitry, comprising: 
a processor; a non-transitory computer-readable storage in communication with the processor, 

comprising instructions that when operated cause the processor to:

record samples of the secondary current signal from the sensor circuitry to form a sampled secondary signal; 

calculate a load direction using the zero crossings of the voltage signal; 


calculate a DC component of the sampled current secondary signal;

remove the DC component from the sampled current secondary signal; 


calculate a direction to the fault in relation to the load direction using the sampled current secondary signal with the DC component removed; and indicate the direction to the fault.

15. A method of improving functioning of a line-mounted device in determining fault Page 5 of 10Appl. No. 16/750,791 Reply to Office Action of 07 June 2021 magnitude in presence of current transformer (CT) saturation, 

comprising the steps of: before detection of a fault, the line-mounted device receiving a secondary current signal using the CT in electrical communication with an electric power delivery system, 




CT in electrical communication with an electric power delivery system, 



calculate a power system frequency using the zero crossings; upon the magnitude of the secondary current signal





determining zero crossings of the secondary current signal, time stamping and recording the zero crossings, and comparing a magnitude of the secondary current signal with a predetermined fault current threshold; 

upon the magnitude of the secondary current signal exceeding the predetermined fault current threshold

and calculating a fault magnitude







sampling the secondary current signal to form a sampled secondary current signal






determining a plurality of peaks of the secondary signal

removing fictitious peaks from the plurality of peaks to form a plurality of valid peaks;

calculating a fault magnitude using the plurality of unsaturated regions; and, effecting a protection action on the electric power delivery system using the calculated fault magnitude.




As can be seen from the above table, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11162994. Although conflicting claims are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 11162994 anticipate the claims of the instant application as shown in the above table via underlined elements. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11162994 in view of Yogeeswaran (US 20190116403).
U.S. Patent No. 11162994 , Claim 1, teaches all the features of Claim 1 of the instant invention except the limitations: calculate a direction to a fault, calculate a load direction using the zero crossings of the voltage signal, and indicate a direction to a fault. 
Yogeeswaran (US 20190116403) discloses recording zero crossings of a voltage signal, calculating a load direction using zero crossings of the voltage signal, and indicating a direction to a fault [0031].
It would have been obvious to modify the invention of Claim 15 of the U.S. Patent No. 11162994 in view of Yogeeswaran to record zero crossing, calculate a load direction using the zero crossings of the voltage signal, and indicate the direction of a fault (monitoring of such characteristics may aid in identifying the location electrical faults or anomalies, Yogeeswaran [0031]).
Claim 16 is analogously rejected as discussed with regards to claim 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweitzer (US 20180034258) discloses a line-mounted device for an electric power delivery system.
Dzienis (US 20170276718) discloses a current transformer in electrical 
communication with a conductor of the electric power delivery system.
Varghai (US 20090009180) discloses zero-crossings of a voltage signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863